Title: To George Washington from Major General William Heath, 7 November 1779
From: Heath, William
To: Washington, George


        
          Dear General,
          Camp Pecks kill [N.Y.] Novr 7. 1779
        
        We have in the provost here a soldier belonging to Lt Colo. Pawlings Corps of New York Levies, Confined for repeated desertions & other enormities. Lt Colo. Pawling desires he may be tried by Court Martial and asserts that he is subject to be tried and punished in the same manner Continental Soldiers are. As the Levies are at Some times sent into the Field under particular conditions of trial and punishment, I wish for your Excellencys opinion and direction with respect to this Corps and the trial of the Culprit, and that by the return of the Express if your Excellency pleases. The Crime with which the Culprit is charged is capital there are not more than six or seven Commissiond Officers of the Regt with it.
        We are momently expecting intelligence from below—if any is received, it shall be forwarded immediately. I have the honor to be, With the Greatest respect Your Excellency’s Most obedient Servt
        
          W. Heath
        
      